Exhibit 10.2 March 13, 2013 Bank of America, N.A. 777 Main Street Hartford, Connecticut 06115 Henry E. Baker 1050 Buckingham Street Waterbury, CT 06795 Re:Amendment of Subordinated Note Ladies and Gentlemen: Reference is made to (a) the [Second Amended and Restated] Subordinated Promissory Note dated April 5, 2010 in the original principal amount of [$3,088,889] $1,511,111 (the “Subordinated Note”) made by Crystal Rock Holdings, Inc., formerly known as Vermont Pure Holdings, Ltd. (“Holdings”) payable to the order of Henry E. Baker (the “Payee”), which Subordinated Note was collaterally assigned by the Payee to Bank of America, N.A. (the “Bank”) by the Allonge Endorsement to [Second Amended and Restated] Subordinated Promissory Note dated as of April 5, [2005] 2010, and (b) the Amended and Restated Subordination and Pledge Agreement dated as of April 5, 2010 (the “Subordination Agreement”) that is referred to in the Subordinated Note.Capitalized terms used herein that are not defined herein have the meanings given to such terms in the Subordinated Note or the Subordination Agreement, as applicable. In connection with the Third Amendment to the Credit Agreement, Holdings, the Payee, and the Bank have agreed, and do hereby agree, that by this agreement the Subordinated Note is hereby amended by deleting “October 5, 2015” from clause (iii) of the third paragraph of the Subordinated Notes and by substituting therefor the words “October 5, 2018”. Except as otherwise expressly provided by this agreement, all of the respective terms and provisions of the Subordinated Note and the Subordination Agreement shall remain the same.The Subordinated Note, as amended hereby, and the Subordination Agreement shall continue in full force and effect. This agreement and the Subordinated Note shall be read and construed as one instrument This agreement is intended to take effect under, and shall be construed according to and governed by, the internal laws of the State of Connecticut (without reference to principles of conflicts or choice of law). This agreement may be executed in any number of counterparts, but all such counterparts shall together constitute but one instrument.A facsimile or other electronic transmission of an executed counterpart shall have the same effect as the original executed counterpart. Very truly yours, Crystal Rock Holdings, Inc. (formerly known as Vermont Pure Holdings, Ltd.). By /s/ Peter K. Baker Name:Peter K. Baker Title:Chief Executive Officer Agreed to: /s/ Henry E. Baker Henry E. Baker Bank of America, N.A. By /s/ Matthew E. Hummel Name: Matthew E. Hummel Title: Senior Vice President
